In a medical malpractice action, plaintiffs appeal from (1) an order of the Supreme Court, Nassau County, dated December 17, 1979, which, after a hearing, determined that service of process had not been effected upon the defendant and (2) a further order of the same court, dated December 19, 1979, which, upon the aforesaid determination, inter alia, dismissed the complaint. Orders reversed, without costs or disbursements, and action remitted to the Supreme Court, Nassau County, for a new hearing and determination in accordance herewith. The records of the Lydia E. Hall Hospital should have borne a certification or have been qualified by a witness as evidence before they were accepted by the court (see CPLR 4518, *547subd [c]; Nelson v X-Ray Systems, 46 AD2d 995; Ward v Thistleton, 32 AD2d 846). Hopkins, J. P., Mangano, O’Connor and Weinstein, JJ., concur.